DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed February 4, 2021 has been entered.  Claims 1-3 and 7-19 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on November 5, 2020.  Applicant’s amendments have overcome objections and 112(b) rejections for claims 1, 5, 7, and 12-18.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, when the original claim 6 was integrated into the amended claim 1, the air gap descriptor was changed from second to first but the specification was not revised.  It 
Regarding claims 2 and 9, the phrase “at least partially” render the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the examiner will interpret the limitation following this phrase as a preferred embodiment rather than structural limitation of the claimed invention.  
Regarding claim 10, the air gap descriptor was changed from first to second but the specification was not revised.  It is unclear whether second describes the air gap between the bracket plate and the sleeve or between the disk-shaped end section of the stepped pin and the bracket plate.  For the purpose of examination, the examiner will interpret the limitation to be the first air gap located between bracket plate and the sleeve.  
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 3, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cetnar, US Patent 5529356; in view of Koenig, US Patent 2795989; Krishnan et al, US Patent 9140039 (hereinafter Krishnan); and Vetter et al., US Patent 5015136 (hereinafter Vetter).
Regarding Claim 1, Cetnar teaches a striker unit for a motor vehicle, comprising: a base plate (78) that can be connected to a body part of the motor vehicle (12); a retaining bracket (58); a bracket plate (50) for mounting the retaining bracket, the bracket plate including an oblong hole; an elastic element (88) that is arranged between the base plate and the bracket plate (col 6, lines 17-20); a stepped pin including a disk-shaped end section moveable disposed within the oblong hold of the bracket plate; and wherein the bracket plate can be connected to the base plate by means of the elastic element through a first positive locking connection to one another (col 6, lines 30-32), and wherein the base plate and the bracket plate can additionally be connected to one another through a second positive locking connection (col 6, lines 27-30), the second positive locking connection implemented by the stepped pin and the sleeve, and wherein a second air gap is arranged between the disk-shaped end section of the stepped pin and bracket plate.  
Cetnar is silent on the fastener for the second positive locking connection and does not teach the bracket plate including an oblong hole and a second air gap arranged between the disk-shaped end of the stepped pin and the bracket plate.  
Koenig teaches an improved fastener device, a blind rivet, with a stepped pin (10), a sleeve (14), and a disk-shaped end section (12) such that Koenig teaches the second positive locking connection implemented by the stepped pin and the sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Koenig’s rivet as Cetnar’s fastener.  
Krishnan teaches it is known in vehicle striker art for one rivet aperture (82, oblong shaped) may be larger than the other (80, circular shaped) to allow for movement between the striker and base plates (col 6, lines 12-24) such that Krishnan teaches the bracket late including an oblong hole to allow fastener movement within the oblong hole.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s bracket plate with Krishnan’s rivet hole size and shape variation.  Doing so would allow movement between the plates being joined to facilitate assembly and installation operations as well as allow the end assembly/product to flex in a manner to enhance usability and reliability.  
Vetter teaches it is known in the fastener art for an air gap (Fig 4; space formed between 24’ and 14) to be arranged between the disk-shaped end section (22’) of a stepped pin (20’) and the plate (14) it is fastening to prevent plate binding and undesirable free play (col 3, lines 50-62) such that Vetter teaches a second air gap arranged between the disk-shaped end section of the stepped pin and the bracket plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s fastener with Vetter’s air gap. Doing so would increase connection reliability by facilitating desirable movement and reducing undesirable movement of the connected plates.   
Regarding Claim 2, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1, wherein both the base plate (Cetnar 78) and the bracket plate (Cetnar 50) are at least partially coated by the elastic element (Cetnar 88, col 6, lines 30-37)
Regarding Claim 3, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1.   
Cetnar is silent on the fastener for the second positive locking connection is implemented by a riveted connection. 
Koenig teaches a rivet (col 1, lines 15-25), such that Koenig therefore teaches the second positive locking connection is implemented by a riveted connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Koenig’s rivet as Cetnar’s fastener.  Doing so would utilize a known, reliable fastening method for striker assembly operations.  
Regarding Claim 8, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1, wherein the elastic element (Cetnar 88) includes a recess or through-hole that serves for passage and/or mounting of the sleeve and/or stepped pin (Cetnar col 6, lines 15-37).
Regarding Claim 11, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 3, wherein the base plate (Cetnar 78) and the bracket plate (Cetnar 50) can additionally be connected to one another through a third positive locking connection (mounted in Cetnar 56 below 52), the second (mounted in Cetnar 56 above 52) and third locking connections are located at a distance from the retaining bracket (Cetnar 58), wherein the distance between the retaining bracket and the first connection and the distance between the 
Cetnar is silent on the fastener for the third positive locking connection is implemented by a riveted connection.
Koenig teaches a rivet (col 1, lines 15-25), such that Koenig therefore teaches the third positive locking connection is implemented by a riveted connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Koenig’s rivet as Cetnar’s fastener.  Doing so would utilize a known, reliable fastening method for striker assembly operations. 
Regarding claim 19, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 3, wherein the retaining bracket(Krishnan 16) includes a first leg and a second leg defining a U-shape (Krishnan Fig 1), the first and second legs connected to the bracket plate (Krishnan Fig 1; col 4, lines 1-5). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cetnar, US Patent 5529356 (hereinafter Cetnar), in view of Koenig, US Patent 2,795,989, Krishnan et al, US Patent 9140039 (hereinafter Krishnan), Vetter et al., US Patent 5015136 (hereinafter Vetter), and further in view of Yamada, US Patent 7909372.
Regarding claim 7, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1.
Cetnar in view of Koenig, Krishnan, and Vetter does not teach wherein the retaining bracket, the sleeve, and the stepped pin are made of the same material.
Yamada teaches the striker 13 is formed with round bar material and forms a bracket-shape.  One end portion 13a and the other end portion 13b of the striker 13 are a and 13b.  The flanges 27 and 28 are formed at each base portions 26 so as to hold the reinforcement member 14 and base plate 11 there between (Fig 2; col 3, lines 32-48; col 4, lines 14-19) such that Yamada therefore teaches wherein the retaining bracket, the sleeve, and the stepped pin, are made of the same material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s design to ensure high stress components and their fastening means with the same materials or material properties as Yamada.  Doing so ensures strength in the product design due to material similarities and compatibility.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cetnar, US Patent 5529356 (hereinafter Cetnar), in view of Koenig, US Patent 2795989, Krishnan et al, US Patent 9140039 (hereinafter Krishnan), Vetter et al., US Patent 5015136 (hereinafter Vetter) and further in view of Weichsel et al, DE102009003538 A1 (hereinafter Weichsel).
Regarding claim 9, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1.
Cetnar in view of Koenig, Krishnan, and Vetter does not teach wherein the sleeve is at least partially coated by the elastic element.
Weichsel teaches dampening layer 21 in contact with fastener 12 such that Weichsel therefore teaches wherein the sleeve is at least partially coated by the elastic element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s plates to encourage some contact between the elastic member and the fasteners as does Weichsel.  Doing so could allow the fastener to be inserted into the assembly and be frictionally held in place prior to being tightened which would allow smoother assembly processes.  
Regarding claim 10, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1.
Cetnar in view of Koenig, Krishnan, and Vetter does not teach wherein the sleeve rests against the base plate and is located a distance from the bracket plate, wherein a first air gap is arranged between the bracket plate and the sleeve.
Weichsel teaches collar 23 in contact with base plate 5 with air gap between collar and back plate 10 such that Weichsel therefore teaches wherein the sleeve rests against the base plate and is located a distance from the bracket plate, wherein a first air gap is arranged between the bracket plate and the sleeve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s assembly to allow Weichsel’s air gap to be present between some components in order for those components to not interfere with the overall rigid assembly.  Doing so would ensure the quality and reliability of the connections in the assembly operations.  
Claims 12, 13, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cetnar, US Patent 5529356 (hereinafter Cetnar), in view of Koenig, US Patent 2795989, Krishnan et al, US Patent 9140039 (hereinafter Krishnan), Vetter et al., US Patent 5015136 (hereinafter Vetter), and further in view of Olivieri et al., US Patent Application Publication 20140008939 (hereinafter Olivieri).
Regarding Claim 12, Cetnar in view of Koenig, Krishnan, and Vetter teaches the striker unit according to claim 1, wherein the second and third positive locking connections are each implemented by a fastener (col 6, lines 27-30).   
Cetnar in view of Koenig, Krishnan, and Vetter does not teach wherein the second and third positive connections are each implemented by a clip connection or snap-in connection.
Olivieri teaches attachment system 31 comprises a plurality of teeth 32, which protrude from the projection 27 and snap-fit to the external edge 30 to hold base 17 against the face 25 [0021] such that Olivieri teaches the second and third positive locking connections are each implemented by a clip connection or snap-in connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s plate assembly by using Olivieri’s multiple connection types such as snap-in, screws, or rivets.  Doing so would simplify manufacturing processes and help reduce cost.
Regarding Claim 13, Cetnar in view of Koenig, Krishnan, Vetter and Olivieri teaches the striker unit according to claim 12, wherein the base plate includes a first hole (Cetnar 56 upper hole Fig 3) and a second hole (Cetnar 56 lower hole Fig 3).  
Regarding Claim 14, Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri teaches the striker unit according to claim 13.
Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri doesn’t teach wherein the bracket plate includes a first connecting section and a second connecting section. 
Olivieri teaches a generally rectangular striker unit comprising a coupling element 20 fastened at its ends to the base 17 where the top and bottom edges are flat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s components to facilitate assembly by adding Olivieri’s snap-in connectors to plate edges accepting snap-in connectors.   Doing so would increase the number of connection types available and improve assembly processes by increasing connection flexibility, ease, and reliability.
Regarding claim 15, Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri teaches the striker unit according to claim 14.
Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri does not teach wherein, in an assembled state, the first connecting section is disposed within the first hole of the base plate, and the second connecting section is disposed within the second hole of the base plate.
Krishnan teaches the striker plate 12 has two connecting tabs with connection hardware (22 with 38, 52 with 62, 72) designed for connection within two base plate apertures (30, 54; Figs2, 3) such that Krishnan therefore teaches wherein, in an assembled state, the first connecting section is disposed within the first hole of the base plate, and the second connecting section is disposed within the second hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s plate connection with Krishnan’s tabs to increase plate connection options.  Doing so would ensure apparatus connections are effective resulting in more reliable assembly connections and improve successful product manufacturing. 
Regarding Claim 16, Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri teaches the striker unit according to one of claim 15.  
Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri doesn’t teach wherein a first snap-in and/or latching element and a second snap-in and/or latching element is provided, wherein the first snap-in and/or latching element is arranged on the first connecting section, and the second snap-in and/or latching element is arranged on the second connecting section. 
Olivieri teaches attachment system 31 comprises a plurality of teeth 32, which protrude from the projection 27 and snap-fit to the external edge 30 to hold base 17 against the face 25 [0021] such that Olivieri teaches wherein a first snap-in and/or latching element and a second snap-in and/or latching element is provided, wherein the first snap-in and/or latching element is arranged on the first connecting section, and the second snap-in and/or latching element is arranged on the second connecting section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s components to facilitate assembly by adding Olivieri’s snap-in connectors to plate edges accepting snap-in connectors.   Doing so would increase the number of connection types available and improve assembly processes by increasing connection flexibility, ease, and reliability. 
Regarding claim 17, Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri teaches the striker unit according to claim 16.
Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri does not teach wherein the first connecting section includes a first latch opening, and the second connecting section includes a second latch opening.
Krishnan teaches the striker plate 12 has a first tab 22 that defines a first aperture 18 and a second tab 52 that defines a second aperture 48 such that Krishnan therefore teaches wherein the first connecting section includes a first latch opening, and the second connecting section includes a second latch opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s plate connection with Krishnan’s tabs to increase plate connection options.  Doing so would ensure apparatus connections are effective resulting in more reliable assembly connections and improve successful product manufacturing. 
Regarding claim 18, Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri teaches the striker unit according to claim 17.
Cetnar in view of Koenig, Krishnan, Vetter, and Olivieri does not teach wherein the first snap-in and/or latching element includes a first latching section, a first latching clip and a second latching clip, and the second snap-in and/or latching element includes a second latching section, a third latching clip and a fourth latching clip, wherein the first latching clip and the second latching clip are disposed within the first latch opening and the third latching clip and the fourth latching clip are disposed within the second latch opening.
Olivieri teaches snap-fit attachment system 31 comprising element 22 with an external edge 28 from which extends projection 27 from which protrudes a plurality of teeth 32 which project inward and snap-fit to the base external edge 30 to hold base 17 against inner face 25 of element 22 [0021].  The teeth 32 are split between first and second snap-in elements located at the top and bottom of element 22 (Figs 1, 4).  Pairs of teeth 32, a first pair – the first and second latching clips, are located at the top, at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cetnar’s components to facilitate assembly by adding Olivieri’s snap-in connectors to plate edges accepting snap-in connectors.   Doing so would increase the number of connection types available and improve assembly processes by increasing connection flexibility, ease, and reliability. 
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered and are moot in view of the newly provided rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burciaga et al., US Patent Application Publication 2013/0285395, teaches a striker plate assembly that uses bumpers.
Gergoes et al., US Patent 4,470,626, teaches a closure latch having an isolated striker that teaches multiple plates and has an elastic element
Gruber et al., US Patent 8167341, teaches a swing gate latch system with multiple attachment techniques.
Krause et al, US Patent Application Publication 2013/0150169, teaches the equivalence of multiple fastening methods.  
Makamura, US Patent 4,981,313, teaches a striker for automotive door locking apparatus that uses a synthetic resin coating.
Muramatsu et al., US Patent 8,944,479, teaches a striker for automotive door locking that uses an elastic member.
Novajovsky et al., US Patent 8,469,413, teaches an adjustable striker for vehicle door latch that has multiple plates with lower and upper tabs and flanges.
Oxley, US Patent 6,715,808 B2, teaches a power striker mechanism with backdrive prevention that has multiple plates with a drive pin.
Vidwans et al., US Patent 4,988,134, teaches an inertia latching mechanism with floating striker bar that uses rivets and has multiple plates.  
Williams, US Patent 8,733,807 B2, teaches a self-adjusting striker assembly that uses spacing sleeves and has multiple plates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.T./Examiner, Art Unit 4144                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675